Citation Nr: 0716571	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected peripheral arterial occlusive disease of 
the right lower extremity.

2.  Entitlement to an initial compensable evaluation for 
service-connected peripheral arterial occlusive disease of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from June 1969 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) that, in pertinent part, granted the veteran's 
claim of entitlement to service connection for peripheral 
arterial occlusive disease, bilateral lower extremities, and 
assigned a 0 percent disability evaluation for that disorder, 
effective from April 14, 2004.  The veteran ultimately 
perfected an appeal as to the disability rating assigned.  
Under the appropriate diagnostic code for rating such 
disabilities, each lower extremity may be rated separately.  
Consequently, the issues on appeal have been amended as set 
forth above.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected peripheral 
arterial occlusive disease of the right lower extremity is 
characterized by subjective complaints of pain, with no 
objective findings of claudication, but with objective 
findings of weak Doppler signals, palpable tibial pulses, no 
palpable dorsalis pedis pulses, and an Ankle/Brachial index 
of no less than 1.07 in the right leg.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected peripheral 
arterial occlusive disease of the left lower extremity is 
characterized by subjective complaints of pain, with no 
objective findings of claudication, but with objective 
findings of weak Doppler signals, palpable tibial pulses, no 
palpable dorsalis pedis pulses, and an Ankle/Brachial index 
of no less than 1.00 in the left leg.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected peripheral arterial occlusive disease of 
the right lower extremity have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.75, 
4.124, Diagnostic Code 7114 (2006).

2.  The criteria for an initial compensable evaluation for 
service-connected peripheral arterial occlusive disease of 
the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.75, 
4.124, Diagnostic Code 7114.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-adjudication 
notice by letters dated in May 2004, June 2004, and March 
2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disabilities, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In the rating decision on appeal, the RO granted service 
connection for the disabilities at issue herein, finding them 
to be secondary to the veteran's service-connected diabetes 
mellitus.  Diabetes mellitus has been rated as 20 percent 
disabling

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002 
and Supp. 2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  In determining the 
level of impairment, the disability must be considered in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Also, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating as in the instant case, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service connection for peripheral arterial occlusive disease 
of the right and left lower extremities was established in 
August 2004 and assigned a noncompensable evaluation under 
Diagnostic Code (DC) 7114, effective April 14, 2004.  At that 
time, the RO considered a June 2004 VA examination report 
which reflects the diagnosis in both lower extremities.  On 
examination, peripheral pulses were palpable in both femorals 
and both posterior tibial locations.  The examiner did not 
feel popliteal pulses or dorsalis pedis pulses on either leg.  
Using a Doppler, the veteran was said to have very weak left 
Doppler dorsalis pedis signal and a slightly stronger Doppler 
signal over the right dorsalis pedis.  The Ankle/Brachial 
index was found to be 1.07 in the right leg and 1.00 in the 
left leg.  The peripheral arterial occlusive disease was 
noted in the diagnosis to be asymptomatic and non-disabling, 
secondary to hypertension and diabetes mellitus.  

In April 2007, the veteran underwent peripheral arterial 
testing of the lower extremities.  The test results showed 
that the Ankle/Brachial index was 1.20 in the right leg and 
1.17 in the left leg.  The interpreting physician stated that 
there was no evidence of significant peripheral vascular 
occlusive disease at rest in either the right leg or the left 
leg.  
In May 2005, the veteran underwent a VA examination for the 
evaluation of his service-connected lower extremity 
peripheral arterial occlusive disease.  The report of the 
examination noted that the examiner had reviewed the 
veteran's claims file.  The examiner noted the results of the 
June 2004 examination which he stated had indicated 
borderline or very mild arterial insufficiency.  In terms of 
the veteran's report of leg pain, the veteran claimed that 
the pain begins in his low back and then radiates down into 
his legs, and that the symptoms are markedly increased by 
exercise or walking.  It was noted that the veteran walks 
with a cane for support.  Upon examination, the veteran was 
noted to be grossly obese.  Doppler testing indicated an 
Ankle/Brachial index of 1.00, which the examiner noted was 
within the normal to borderline range.  

The VA physician's impression was that the veteran's leg pain 
was more likely related to his back problems and being 
extremely overweight, rather than peripheral 
arteriosclerosis.  Because of the veteran's chronic 
complaints of back pain, the examiner requested x-ray of the 
lumbosacral spine.  X-ray of the lumbosacral spine revealed 
"flowing hypertrophic spurring compatible with DISH," with 
posterior spurring also present at the L3-4 and L4-5 levels.  

As noted, the veteran's service-connected peripheral arterial 
disease is assigned a noncompensable evaluation under 38 
C.F.R. § 4.104, DC 7114, which provides the rating criteria 
for arteriosclerosis obliterans.  Peripheral arterial 
occlusive disease is not listed in the Rating Schedule and 
the RO assigned DC 7114 pursuant to 38 C.F.R. § 4.20, which 
provides that it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous.

Under DC 7114, a 20 percent rating is warranted for 
arteriosclerosis obliterans manifested by claudication on 
walking more than 100 yards, and diminished peripheral pulses 
or ankle/brachial index of 0.9 or less and a 40 percent 
rating is warranted for arteriosclerosis obliterans 
manifested by claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.

Note (1) states that the ankle/brachial index is the ratio of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
Note (2) states that residuals of aortic and large arterial 
bypass surgery or arterial graft are to be evaluated as 
arteriosclerosis obliterans.  Note (3) states that these 
evaluations are for involvement of a single extremity.  If 
more than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26), if applicable. Id.

In evaluating the veteran's claims under DC 7114, the Board 
first notes that there has been no objective findings of 
claudication in either the right or left lower extremity in 
the VA examinations described above or in the VA outpatient 
treatment records as a whole.  The medical evidence of record 
demonstrates that the veteran's service-connected peripheral 
arterial occlusive disease of the lower extremities are 
characterized by subjective complaints of pain, but with 
objective findings of weak Doppler signals, palpable tibial 
pulses, no palpable dorsalis pedis pulses, and an 
Ankle/Brachial index of no less than 1.07 in the right leg, 
and no less than 1.0 in the left leg, which are normal 
findings.  See 38 C.F.R. § 4.104, DC 7114, Note (2)..  The 
symptoms associated with the veteran's service-connected 
bilateral peripheral arterial occlusive disease have been 
described by medical professionals in terms of being either 
asymptomatic, borderline, or mild.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered evaluating his 
service-connected peripheral arterial disabilities under all 
other appropriate diagnostic codes.  However, the Board finds 
that 38 C.F.R. § 4.71a, DCs 7101 to 7113, and 7115 to 7123 
are not for application because the veteran has never 
manifested symptoms associated with, or been diagnosed with 
hypertensive arterial disease, aortic aneurysm, aneurysm of 
any large or small artery, traumatic arteriovenous fistula, 
thrombo-angiitis obliterans, Raynaud's syndrome, 
angioneurotic edema, erythromelalgia, varicose veins, post- 
phlebitic syndrome of any etiology, cold tissue residuals, or 
soft tissue sarcoma.  See the June 2004 and May 2006 VA 
examination reports.

In view of the foregoing, the Board finds that the 
noncompensable evaluations assigned adequately reflect the 
clinically established impairment experienced by the veteran.  
As the preponderance of the evidence is against the veteran's 
claims for increased ratings for peripheral arterial 
occlusive disease of the right and left lower extremities, 
the benefit-of-the-doubt doctrine is not for application, and 
an increased rating is not warranted.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
it is found that, at no time since the effective date of the 
establishment of service connection have his service-
connected disabilities been more disabling than as currently 
rated under this decision.

ORDER

Entitlement to an initial compensable evaluation for service- 
connected peripheral arterial occlusive disease of the right 
lower extremity is denied.

Entitlement to an initial compensable evaluation for service- 
connected peripheral arterial occlusive disease of the left 
lower extremity is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


